Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al 10424870.
	Regarding claim 1, Kanda et al discloses a connector comprising a housing, the housing comprising a housing body 10 configured to be fitted to a mating housing 30; a lock arm 23 provided on an outer periphery of the housing body, the lock arm being configured to engage with a projection portion 34 of the mating housing to lock the projection portion; and a protective wall 12 provided upright on the housing body and extending along both sides of the lock arm, wherein the lock arm comprises: a swingable arm 25 extending along a fitting direction in which the housing is fitted to the mating housing, the swingable arm being supported such that the swingable arm is swingable relative to the housing body; a lock claw 29 provided on a front side of the swingable arm in the fitting direction, the lock claw projecting toward the housing body, the lock claw being configured to lock the projection portion when the housing body is fitted to the mating housing; and a locking projection 27 provided at a rear side of the swingable arm in the fitting direction, the locking projection laterally projecting from both sides of the swingable arm, wherein the protective wall comprises a tum-up preventing projection 16 projecting toward the swingable arm, the tum-up preventing projection being provided such that the locking projection is disposed between the housing body and the tum-up preventing projection and such that the locking projection and the tum-up preventing projection overlap each other in a direction 
Regarding claim 2, Kanda et al discloses the protective wall 12 further comprises a recessed portion facing the lock arm, and wherein the tum-up preventing projection 16 is provided in the recessed portion.
Regarding claim 3, Kanda et al discloses an upper surface of the turn-up preventing projection 16 is provided closer to the housing body 10 than an upper surface of the lock arm 23.
The references cited on Form 892 disclose similar connectors with lock arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GARY F PAUMEN/              Primary Examiner, Art Unit 2833